In an action in ejectment to recover possession of real property, tried before the court and a jury, the complaint was dismissed at the close of plaintiffs’ proofs, in the course of which certain documentary and other evidence was introduced on behalf of the defendant. Judgment was thereupon entered dismissing the complaint upon the merits. From that judgment plaintiffs appeal. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.